Citation Nr: 0305842	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite.

2.  Entitlement to service connection for an inguinal 
rupture.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a shoulder 
condition.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a November 1997 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Pursuant to his request, the veteran 
was afforded a Board hearing in October 1999.  In January 
2000, the Board remanded these issues to the RO for further 
development of the record.  The requested development has now 
been completed to the extent possible and these matters have 
been returned to the Board for further appellate 
consideration.  



FINDINGS OF FACT

1.  The veteran does not currently have any residuals of 
frostbite.  

2.  The veteran does not have a current inguinal rupture or 
recurrent hernia.

3.  The veteran's current neck condition was not manifested 
during military service or for many years thereafter, nor is 
it otherwise related to military service.

4.  The veteran's current shoulder condition was not 
manifested during military service or for many years 
thereafter, nor is it otherwise related to military service.  

5.  The veteran's current headache disability was not 
manifested during military service or for many years 
thereafter, nor is it otherwise related to military service.  



CONCLUSIONS OF LAW

1.  Residuals of frostbite were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  A current inguinal rupture was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A neck condition was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  A shoulder condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

5.  Headaches were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, and 
private treatment records.   The Board notes that a June 2002 
Report of Contact indicates that the veteran knew of no 
additional evidence to support his claim.  Additionally, a 
June 2002 response from the National Personnel Records Center 
(NPRC) indicates that the veteran's service medical records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The NPRC 
noted that they were unable to locate any service medical 
records, relevant records from the Office of the Surgeon 
General, or relevant medical records from the veteran's 
regiment.  The Board notes that in a June 2002 letter, the 
veteran was furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was afforded 
30 days to respond to the letter, but did not submit any 
additional evidence or argument.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the NPRC, in response to VA 
requests, reported the records might have been destroyed in 
the 1973 NPRC fire.  NPRC could not confirm the existence of 
such records; only the fact that if they had been stored at 
the Records Center, they would have been stored in an area 
damaged by the fire.   The Board realizes in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board 
notes that in a June 1997 letter, the RO informed the veteran 
of alternative documents that could substitute for service 
medical records, such as statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence of treatment shortly 
after discharge, letters written during service, photographs 
taken during service, pharmacy prescription records, and 
insurance examinations.  The veteran has not submitted any 
such information.  

Private treatment records dated in 1997 demonstrate that the 
veteran reported injuring his back in January 1997 after 
lifting boxes and twisting to the side.  It was noted there 
was no significant history of back trouble.  An assessment of 
lumbar strain was noted.  In February 1997, it was noted that 
the veteran reported experiencing some burning in the right 
inguinal area since his back injury.  The examiner noted 
minimal tenderness in the right epididymis and no palpable 
hernia on the right or left.  He also reported some tingling 
in his toes.  An assessment of lumbar strain with 
radiculopathy on the right and mild groin strain was noted.  
A March 1997 magnetic resonance imaging (MRI) of the lumbar 
spine showed focal posterior lateral disc herniation with a 
small herniation at L5-S1 to the right of the midline 
(impinging slightly on the dural sac and lateral recess), 
focal posterior bulging of the disc at L4-5 towards the right 
side (with herniation anterior to the vertebral bodies which 
does not cause impingement), and degenerative changes and 
desiccation in the most inferior two lumbar disc levels.  A 
March 1997 private medical evaluation report demonstrates 
that the veteran injured his back in January 1997 while at 
work.  It was noted that he developed pain in the lumbar area 
extending into the right lower extremity and the right groin.  
It was noted that he sometimes felt a tingling sensation in 
the foot, mostly on the top extending to the lateral border.  
Impressions of herniated disc, right L5-S1 and radicular 
syndrome, right lower extremity; bulging disc L4-5; arterial 
hypertension; and colon surgery, nonmalignant, 15 years 
earlier, were noted.  

Upon VA spine examination dated in June 1997, the veteran 
reported experiencing low back pain since his military 
service.  The veteran reported experiencing a lot of pain at 
night and a burning type of pain in his feet with numbness.  
The examiner noted diagnoses of cervical spondylosis, minimal 
spondylosis deformans, and peripheral polyneuropathy.  

Upon VA joint examination dated in June 1997, the examiner 
noted old healed forearm fractures with minimal loss of 
strength.  Upon VA general medical examination dated in May 
1997, the veteran reported undergoing right inguinal hernia 
repair during his military service and left inguinal hernia 
repair in the 1960's.  The veteran complained of burning and 
tingling in both feet, worse with prolonged standing.  The 
examiner noted inguinal scars were present from bilateral 
hernia repairs with no evidence of recurrent hernias.  
Examination of the musculoskeletal system revealed the right 
radius was somewhat irregular with an underlying scar.  It 
was noted that the veteran reported having had seven 
surgeries as a result of war injuries.  The examiner noted 
there was no loss of motion at the major joints.  The feet 
were noted to be in good condition without bony abnormality.  
The skin was intact and there were good dorsalis and 
posterior tibialis pulses.  Hair distribution on the feet was 
normal.  Decreased sensation was noted over the left upper 
extremity as compared to the right, C6 through T1.  The 
veteran had hyperesthesia over the dorsum of the right foot 
despite markedly decreased vibratory appreciation in that 
area.  Sensation was normal on the left side.  The veteran 
had decreased bicep and triceps strength with normal deltoid 
strength on the right as compared to the left.  Plantar 
flexion and dorsi flexion of the right foot and right great 
toe was decreased as compared to the left.  Diagnoses of 
right S1 radiculopathy secondary (by history) to herniated 
disc at the L5-S1 level; possible right L5 radiculopathy 
based on clinical examination; alleged sequela of freeze 
injury to both feet, with no evidence of residual damage on 
the left; successfully repaired bilateral inguinal hernias; 
and right sacroiliac joint arthritis were noted.  The 
examiner opined that decreased sensation on the right foot 
was probably due to radiculopathy and not peripheral 
neuropathy secondary to a freeze injury.

VA treatment records dated from 1997 to 1998 demonstrate 
relevant findings of mild to moderate degenerative joint 
disease in the shoulders, knees, cervical spine, 
costochondral junction region, and sternoclavicular joints; 
marked narrowing of the neural foramina upper cervical spine; 
spurring into the neural foramina bilaterally lower segments; 
disc space narrowing below C6; and straightening cervical 
lordotic curve.  

At his September 1998 RO hearing, the veteran testified that 
his feet became cold while stationed in Korea.  He stated 
that his feet froze and became numb.  He reported going to a 
first aid station where he was treated with pills.  He stated 
that his feet got warm and he was sent on.  He also stated 
that this happened more than once.  The veteran testified 
that he currently soaked his feet and used an over-the-
counter cream.  He reported that he could not walk very long 
and he had cramps in his feet.  The veteran testified that he 
continued to have problems with his feet during service and 
after discharge, but he did not go to a doctor.  He also 
testified to experiencing an inguinal rupture while at Fort 
Knox.  He reported having surgery shortly after his discharge 
from service.  The veteran testified that he currently 
experienced pain if he bent over too much.  He stated that he 
had been told that he had scar tissue and he believed that 
his hernia had reoccurred.  The veteran also testified to 
being involved in a motor vehicle accident during service.  
He stated that the truck he was riding in was run off of the 
road and they went down the side of a mountain.  The veteran 
reported that he was thrown against the back and he hurt his 
shoulder and neck.  He reported being checked out at a field 
house and given some pills.  The veteran testified to 
currently experiencing sore spots and stiffness in his neck 
and bad tension headaches.  He reported having two to three 
headaches a week during service.  He stated that the 
headaches had continued since his discharge as well as 
tension in his neck.  

At his October 1999 Board hearing, the veteran testified that 
while he was stationed in Korea, he had only leather boots, 
not insulated boots.  He reported experiencing cold feet and 
being treated by medics.  He stated that his feet were 
treated with warm water, heat, and maybe aspirin.  The 
veteran testified to currently experiencing burning of the 
feet and an inability to walk very far.  He reported 
experiencing inguinal ruptures due to over lifting while in 
service.  He also stated that his inguinal rupture was 
surgically treated about a month after his discharge from 
service.  The veteran reported that he was currently taking 
muscle relaxants and prescribed pain pills to treat his 
condition.  He reported being unable to walk very far or to 
cross his legs.  The veteran testified to being in a motor 
vehicle accident during service in which the car went down a 
mountain.  The veteran testified that he injured his neck and 
shoulders and was treated at a field aid hospital with 
aspirin.  He also reported resulting headaches.  He reported 
hitting the back of the truck with his head and neck and 
being struck in the head with supplies.  He also reported 
being returned to duty about two days later.  The veteran 
stated he was currently taking anti-inflammatory medications.  
The veteran's spouse testified that the veteran was treated 
by a chiropractor for two years from 1995 to 1996.  She 
testified that the veteran was told by the chiropractor that 
his injury was at least thirty years old and it was part of 
his headache problem.  

VA outpatient treatment records dated from 1998 to 2000 
demonstrate relevant complaints of sinus congestion and 
headaches in 1999.  Various assessments of acute sinusitis 
and allergic rhinitis.  A March 1999 clinical record notes 
that the veteran's headaches could be secondary to rhinitis 
or elevated blood pressures.  An April 1999 clinical record 
notes that the veteran's medications had been changed and he 
reported experiencing no headaches since the medication 
changes.  A computed tomography scan of the head and sinuses 
was noted as normal.  In June 1999, the veteran complained of 
tingling and numbness in the feet for years.  An assessment 
of possible peripheral neuropathy was noted.  A June 1999 
electromyography (EMG) study of the lower extremities showed 
a mild stage of sensorimotor peripheral neuropathy, axonal 
type.  Assessments of chronic low back pain were noted in 
2000.  

VA treatment records dated from 2000 to 2002 demonstrate 
complaints of low back pain, joint pain in the feet, stuffy 
ears, difficulty sleeping, and anxiety.  In February 2001, 
the veteran underwent removal of multiple seborrheic 
keratosis lesions on the arm, chest, face, and trunk.  In 
January 2002, the veteran complained of headaches with nausea 
and vomiting.  The veteran was given a prescription to treat 
his headaches and other medications for his head congestion.  
In February 2002, the veteran complained of headaches and 
nightsweats.  It was noted that the veteran felt his 
complaints were related to his blood pressure medication.  It 
was also noted that the veteran's headaches subsided when his 
medication was changed.  A March 2002 clinical record notes 
that the veteran had no complaints of pain, weight loss, 
genitourinary symptoms, or lower extremity weakness and was 
doing great.  The veteran was noted to have no edema of the 
feet in May 2002.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

In regard to the claim of entitlement to service connection 
for frostbite, the Board concludes that service connection is 
not warranted.  The medical evidence of record demonstrates 
no current residuals of any frostbite that may have been 
incurred during service.  Upon VA general medical examination 
dated in May 1997, the feet were noted to be in good 
condition with the skin intact and normal hair distribution.  
The examiner did note decreased sensation on the right foot, 
but opined that it was probably due to radiculopathy and not 
peripheral neuropathy secondary to a freeze injury.  The 
examiner also noted that there was no evidence of residual 
damage in the left foot.  The remainder of the medical 
evidence is silent for any findings of residuals of 
frostbite.  

The Board recognizes that the veteran has testified to 
experiencing numbness and tingling in his feet and being 
treated for frostbite while serving in Korea.  However, 
although the veteran may testify as to his symptomatology, as 
a lay party he is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
private and VA medical records attribute the veteran's right 
foot complaints to a herniated disc, right L5-S1, with 
radicular syndrome, and demonstrate no causal connection 
between the veteran's foot complaints and frostbite or any 
other incident of military service.  Thus, because the 
medical evidence does not demonstrate any current residuals 
of frostbite the Board is compelled to conclude that service 
connection for frostbite is not warranted.  A claim for 
service connection for a disability must be accompanied, at a 
minimum, by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetick v. 
Brown, 194 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

As to the veteran's claim of entitlement to service 
connection for an inguinal rupture, the Board is compelled to 
conclude that service connection is not warranted.  The 
medical evidence of record does not demonstrate any current 
inguinal hernia rupture or recurrent hernias.  The medical 
evidence does demonstrate scars from previous inguinal hernia 
repairs; however, the May 1997 VA general medical examination 
report indicates there was no evidence of recurrent hernias.  
A February 1997 private treatment record demonstrates that 
the veteran reported experiencing some burning in the right 
inguinal area since a back injury in January 1997, but noted 
there was no palpable hernia on the right or left.  The 
remainder of the medical records are further silent for any 
evidence of an inguinal rupture or recurrent hernias.  As 
previously noted, a claim for service connection for a 
disability must be accompanied, at a minimum, by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetick v. Brown, 194 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Thus, because the medical evidence does not demonstrate any 
current inguinal rupture, service connection must be denied.  

In regard to the veteran's claims of entitlement to service 
connection for a neck condition and a shoulder condition, the 
Board is compelled to conclude that service connection is not 
warranted.  The evidence of record demonstrates medical 
findings of cervical spondylosis, mild to moderate 
degenerative joint disease in the shoulders and cervical 
spine, marked narrowing of the neural foramina upper cervical 
spine, disc space narrowing below C6, and straightening of 
the cervical lordotic curve.  However, neither the VA medical 
examiners nor the VA or private treatment records indicate a 
causal connection between the aforementioned findings 
relevant to the shoulders and neck and any incident of 
military service.  These findings are more than forty years 
after the veteran's discharge from service and he has not 
identified any medical evidence demonstrating relevant 
treatment or diagnoses within one year of discharge from 
service or continuity of symptomatology.  The Board 
recognizes that the veteran's service medical records are 
unavailable, but the veteran was informed by the RO in 1997 
of additional methods of supporting his claims.  The veteran 
has not provided or identified any medical treatment prior to 
1997, buddy statements, letters from service, or photographs.  
In summary, the medical evidence does not demonstrate that a 
neck condition or a shoulder condition was manifested during 
military service or for more than 40 years thereafter.  
Furthermore, the medical evidence does not demonstrate that 
the veteran's current neck and shoulder conditions are 
otherwise related to military service.  Based on these 
findings and a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
neck condition and a shoulder condition.  

In regard to the veteran's claim of entitlement to service 
connection for headaches, the Board is compelled to conclude 
that service connection is not warranted.  The veteran has 
testified to experiencing headaches during service after a 
motor vehicle accident.  He testified that the headaches had 
continued since his discharge.  Post service medical records 
are silent for any complaints, treatment, or diagnoses 
relevant to headaches until 1999.  A March 1999 VA clinical 
record noted that the veteran's headaches could be secondary 
to rhinitis or elevated blood pressures.  An April 1999 VA 
clinical record demonstrates that the veteran reported 
experiencing no headaches after his medication was changed.  
A February 2002 VA clinical record also notes that the 
veteran's headaches subsided when his blood pressure 
medication was changed.  

Thus, although the veteran may have experienced headaches 
during military service, the medical evidence does not 
demonstrate that his current headache disability was 
manifested during military service or for many years after.  
Furthermore, the competent medical evidence does not 
demonstrate that the veteran's current headache disability is 
otherwise related to military service.  The veteran's current 
headache disability appears to be attributable to his 
medications.  The Board recognizes that the veteran's spouse 
has testified that a chiropractor told the veteran that his 
injury was at least thirty years old and was part of his 
headache problem.  However, the Court has held that an 
appellant's statements about what a doctor told the lay 
claimant is not competent evidence.  Warren v. Brown, 5 Vet. 
App. 91, 93 (1993).  As discussed above, the procured medical 
evidence does not contain such linkage.  Thus, following a 
full and thorough review of the record, the Board is 
compelled to conclude that entitlement to service connection 
for headaches is not warranted.  

In summary, the Board concludes that preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for frostbite, an inguinal rupture, a neck 
condition, a shoulder condition, and headaches.  The Board 
further finds that a remand or additional development is not 
warranted as the record does not demonstrate any continuity 
of symptomatology since discharge from service or an 
association by a competent medical professional between the 
veteran's current complaints and military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for frostbite, an inguinal 
rupture, a neck condition, a shoulder condition, and 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

The appeal is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

